third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b06 grjohnson postu-102445-15 uilc date date to associate area_counsel miami large business international attn timothy l smith from george r johnson general attorney branch corporate subject treatment of series of transfers this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent this is in response to your request for advice regarding whether a series of transfers of funds by multiple related entities should be respected for federal_income_tax purposes this advice may not be used or cited as precedent in one series of transfers in form i a foreign_corporation fc1 wholly-owned by a u s_corporation parent loaned funds to another foreign_corporation fc2 which in turn was wholly-owned by a u s subsidiary of parent ussub ii fc2 distributed those funds to ussub and iii ussub distributed those funds to parent no reference is made to any disregarded entities based on the facts the series of transfers may be treated as a transfer of the funds by fc1 to parent based on substance-over-form principles we do not have any other recommendations or arguments at this time this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postu-102445-15 please call ----------------------- at --------------------- if you have any further questions _____________________________ thomas i russell branch chief branch corporate
